GEORGE W. DRAPER III, Judge.
In 2008, Saint Charles County and Lac-lede Gas Company (hereinafter, “Laclede Gas”) entered into litigation disputing which party would bear the expense of relocating Laclede Gas’ gas lines due to Saint Charles County’s road project. Following cross-motions for summary judgment, the circuit court issued a final judgment on the merits in favor of Saint Charles County. On appeal, this Court reversed and remanded the case. Saint Charles County v. Laclede Gas Co., 356 S.W.3d 137 (Mo. banc 2011). Saint Charles County then filed a motion to voluntarily dismiss its litigation pursuant to Rule 67.02. The circuit court overruled Saint Charles County’s motion. Saint Charles County seeks a writ of prohibition, claiming the circuit court acted outside its jurisdiction by denying Saint Charles County’s motion to voluntarily dismiss its 2008 action against Laclede Gas. This Court’s preliminary writ is quashed.
Factual and Procedural Background
In September 2008, Saint Charles County filed a petition for a declaratory judgment to declare certain subdivision plats created a public right of way and did not vest Laclede Gas with utility easements. The dispute centered on whether Saint Charles County or Laclede Gas had to bear the cost of relocating Laclede Gas’ gas lines due to Saint Charles County’s road project. The circuit court entered summary judgment holding Laclede Gas was responsible for paying for the relocation of its utility lines as a result of the road project. This Court held Laclede Gas owned compensable easements and Saint Charles County must bear the relocation costs. Thus, this Court’s mandate ordered the circuit court’s judgment be “reversed, annulled and for naught held and esteemed and [Laclede Gas] be restored to all things which it has lost by said judgment.” The mandate further stated that the case be “remanded to the said Circuit Court of Saint Charles County for further proceedings to be had therein, in conformity with the opinion of this Court herein delivered; and that [Laclede Gas] recover against [Saint Charles County] costs and charges herein expended, and have execution therefore.”
*495On the same day this Court’s mandate became final and the case was remanded to the circuit court, Saint Charles County filed a motion to voluntarily dismiss the case. Laclede Gas opposed Saint Charles County’s motion. Laclede Gas also moved the circuit court to issue a judgment in accordance with this Court’s opinion and mandate.
The circuit court took Laclede Gas’ motion under advisement and entered an order denying Saint Charles County’s effort to dismiss the case. The circuit court reasoned that a voluntary dismissal was improper under Rule 67.02(a)(2) because the case was resolved previously by summary judgment. The circuit court further reasoned that Saint Charles County “cannot avoid this award of costs to [Laclede Gas] by merely dismissing its petition as if it had not been filed in the first place.”
Saint Charles County now seeks this writ of prohibition based on its claim the circuit court was bound to accept its motion for voluntary dismissal and the failure to do so means the circuit court is without jurisdiction to proceed with the case. Saint Charles County believes this Court’s mandate in the prior case was a general remand of the case and its subsequent voluntary dismissal under Rule 67.02 immediately dismissed the case.
Standard of Review
This Court has jurisdiction to issue original remedial writs. Mo. Const. art. V, sec. 4. A -writ of prohibition is available in the following circumstances: (1) to prevent a usurpation of judicial power when the circuit court lacks authority or jurisdiction; (2) to remedy an excess of authority, jurisdiction or abuse of discretion when the lower court lacks the power to act as intended; or (3) when a party may suffer irreparable harm if relief is not granted. State ex rel. Houska v. Dickhaner, 323 S.W.3d 29, 32 (Mo. banc 2010). “Prohibition may be appropriate to prevent unnecessary, inconvenient, and expensive litigation.” Id.
Analysis
Saint Charles County’s argument centers upon its belief that this Court’s remand was a “general remand,” which has the effect of eliminating prior proceedings and leaving all issues open for consideration. Accordingly, Saint Charles County asserts the remand effectively restarted the case from the very beginning, and the circuit court was required to sustain its motion for voluntary dismissal pursuant to Rule 67.02(a). Saint Charles County’s assertion fails because Rule 67.02(a) was not available as a means to dismiss the case in that it was not filed prior to the introduction of evidence at trial.

a. General Remand

“There are two types of remands: (1) a general remand, which does not provide specific direction and leaves all issues open to consideration in the new trial; and (2) a remand with directions, which requires the trial court to enter a judgment in conformity with the mandate.” Guidry v. Charter Communications, Inc., 308 S.W.3d 765, 769 (Mo.App. E.D.2010). Here, this Court’s prior opinion, while reversing the summary judgment motion entered in favor of Saint Charles County, stated, “The judgment is reversed, and the case is remanded.” Saint Charles County v. Laclede Gas Co., 356 S.W.3d 137, 142 (Mo. banc 2011).
The language of the opinion directed the circuit court to reverse its summary judgment and find that Laclede Gas owns com-pensable easements, requiring Saint Charles County to bear the burden of relocation costs. While the language of the opinion contemplates obligating the circuit *496court to enter a judgment in conformity with this Court’s mandate, it technically was a general remand that would leave all issues open to reconsideration as there was no language dictating to the circuit court the next action to take.
However, this rationale does not end the inquiry in this case. In the underlying case, there were opposing summary judgment motions. This Court’s opinion reversed the circuit court’s ruling granting summary judgment in favor of Saint Charles County. There were issues still pending before the circuit court. Allowing a simple dismissal at this stage would prejudice Laclede Gas in that the only way in which Laclede Gas would seek to have its motion favorably ruled upon would be for it to refile its own separate lawsuit. This clearly is a waste of judicial time and economy. Further, this result is prohibited by this Court’s rules because an appeal-able judgment following a summary judgment motion is the equivalent to a bench trial on the merits.

b. Rule 67.02

Rule 67.02(a)(2) permits a plaintiff to dismiss a civil action in a court-tried case without order of the court anytime prior to the introduction of evidence at the trial. For purposes of the voluntary dismissal rule under Rule 67.02, a “hearing on a motion for summary judgment is a trial before the court without a jury.” Smith v. A.H. Robins Co., 702 S.W.2d 143, 146 (Mo. App. W.D.1985) (abrogated on other grounds by Speck v. Union Elec. Co., 731 S.W.2d 16 (Mo. banc 1987)). The grant of a summary judgment is a final, appealable judgment when it disposes of all of the parties and issues. School Dist. of Kansas City, Missouri v. Missouri Bd. of Fund Com’rs, 384 S.W.3d 238, 255 (Mo.App.W.D.2012). “In the case of a summary judgment disposition, a hearing on a motion for summary judgment may constitute ‘the trial’ for Rule 67.0[2] purposes if it results in a disposition of the case on the merits.” Smith, 702 S.W.2d at 146. “Rule 67.02(a) exists for the convenience of plaintiffs .... ” Richter v. Union Pacific R. Co., 265 S.W.3d 294, 299 (Mo.App. E.D.2008). It also seeks to preserve “judicial economy by allowing plaintiffs to withdraw cases without involving the court needlessly.” Id.
The disputed issues between Saint Charles County and Laclede Gas were litigated fully through summary judgment. Saint Charles County won summary judgment at the circuit court, lost on appeal at this Court, and now, having lost on appeal, wants to dismiss the case.
For purposes of Rule 67.02, Saint Charles County’s attempt to voluntarily dismiss its case fails because it was not filed prior to the introduction of evidence at trial and its assertions frustrate the purpose of Rule 67.02, impeding the orderly administration of justice. In this case, there was a fully litigated summary judgment that was appealed and resolved by this Court. Simply allowing Saint Charles County to dismiss its case after it was reviewed by this Court would result in Saint Charles County achieving an undue advantage in that it would circumnavigate this Court’s prior opinion. See Senior Citizens Bootheel Services, Inc. v. Dover, 811 S.W.2d 35, 40 (Mo.App. S.D.1991).1
*497Additionally, if Saint Charles County were allowed to voluntarily dismiss its litigation after a determination on the law as set forth by the court of appeals or this Court, this precedent would thwart the intent of this Court’s rules. Prospectively, any plaintiff who received an adverse adjudication by an appellate court would be able to voluntarily dismiss its action, thereby negating all law of the case and obtaining an undue advantage by later refiling its cause of action. This result not only would waste precious judicial resources but also would unjustly tip the scales of justice in favor of a plaintiff.
Conclusion
The circuit court did not err in overruling Saint Charles County’s motion to dismiss. Accordingly, this Court’s preliminary writ is quashed.
TEITELMAN, C.J., RUSSELL and STITH, JJ., concur; FISCHER, J., dissents in separate opinion filed; BRECKENRIDGE, J., concurs in opinion of FISCHER, J. WILSON, J., not participating.

. Laclede Gas further articulates the concern that Saint Charles County is attempting to thwart this Court’s opinion. The parties are engaged in federal and state litigation seeking a determination, in part, of which party would bear the expense of relocating Laclede Gas’ gas lines located on the “dedicated easement” due to Saint Charles County's road project — the exact issue that this Court resolved in its prior opinion and that Saint Charles County now seeks to voluntarily dismiss.